Citation Nr: 0815105	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1963 to September 1966.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which, in part, denied the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Resource Center (AMC) in Washington, DC.  

Issues not on appeal

In the above-referenced April 2004 rating decision, service 
connection was denied for diabetes mellitus.  The veteran 
filed a timely notice of disagreement with that denial.  A 
statement of the case (SOC) has not been issued for reasons 
explained immediately below.

Service connection may be granted on a presumptive basis for 
certain disabilities, including diabetes mellitus, if a 
veteran was exposed to herbicides.  
See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. §§ 3.307, 3.309 
(2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has issued Haas v. Nicholson, 20 Vet. App. 257 
(2006).  That decision reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides on the basis that the 
claimant had not "set foot" in Vietnam.  
VA disagrees with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.

In this case, the veteran evidently served offshore Vietnam, 
as indicated by his receipt of an Armed Forces Expeditionary 
Medal for Vietnam Area of Operations.
It therefore appears that his claim of entitlement to service 
connection for diabetes mellitus has a similar factual 
background to Haas.  It appears that the RO has put this 
claim in abeyance pending final resolution of Haas.  Since a 
SOC has not been issued, this issue is not subject to the 
Board's stay.  In any event, the Board cannot issue a 
decision on this issue in the absence of a perfected appeal.  

The veteran has also submitted a claim of entitlement to 
service connection for erectile dysfunction, which he 
contends is secondary to diabetes mellitus.  See the 
veteran's September 15, 2006 statement.  The RO has yet to 
act on this claim.  In any event, it is intertwined with the 
diabetes mellitus claim which.  That issue, too,  is 
currently not within the Board's jurisdiction.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

In a July 2007 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for psoriasis.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision, and that issue is therefore not in appellate 
status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The only two issues which are currently in appellate status 
are those listed on the first page and discussed below.




REMAND

The veteran contends that his current hearing loss and 
tinnitus are a result of acoustic trauma incurred in service 
from to exposure to noise from gunfire and helicopter 
engines.  See, e.g., his September 2006 substantive appeal.

The current medical evidence of record is unclear as to 
whether the veteran currently has hearing loss and/or 
tinnitus.  The veteran submitted a private audiogram which 
appears to evidence severe hearing loss; however, these 
results cannot be interpreted by the Board.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) [the Board may not 
interpret graphical representations of audiometric data]; see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Additionally, although the veteran further alleges that he 
has had tinnitus continuously since service, he has never 
been medically evaluated for such.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of any current 
bilateral hearing loss and tinnitus and the relationship, if 
any, between any currently identified hearing loss and 
tinnitus and the veteran's period of active service from 
August 1963 to September 1966, including the veteran's 
claimed noise exposure therein.  These questions must be 
addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  



Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for a VA audiological examination to 
determine the existence and etiology 
of any current bilateral hearing loss 
and tinnitus disabilities.  The 
examiner should review the veteran's 
claims folder and render an opinion as 
to (1) whether bilateral hearing loss 
and tinnitus currently exist and (2) 
whether there is any relationship 
between any currently identified 
bilateral hearing loss and tinnitus 
and the veteran's military service, 
with specific consideration of the 
veteran's claim of acoustic trauma 
sustained therein.  A copy of the 
examination report should be 
associated with the veteran's VA 
claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  
If the benefits sought on appeal 
remain denied, in whole or in part, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


